PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, 22314




In re Application of:  YAMAGUCHI et al. 
Application No.: 15/597,351
Filed: May 17, 2017
For:  HEAD-UP DISPLAY, VEHICLE DEVICE, AND INFORMATION DISPLAY METHOD
:::::


DECISION ON PETITION
    37 CFR § 1.181


This is a decision on the petition under 37 C.F.R. § 1.181(A)(3) filed on January 26, 2021 requesting the consideration of the Information Disclosure Statement filed on January 26, 2021.

The petition is DISMISSED AS MOOT.

A review of the record reveals that a Notification of Reopening of Prosecution Due to Consideration of an Information Disclosure Statement filed After Mailing of a Notice of Allowance was mailed on February 23, 2021, The Notification includes a copy of the Information Disclosure Statements filed January 26, 2021 indicating the consideration of all the documents listed in the Information Disclosure Statement.

Accordingly, the relief requested is now moot since the Information Disclosure Statements filed on January 26, 2021 has been considered and entered.

Any inquiry regarding this decision should be directed to Thomas Pham, Supervisory Patent Examiner, at (571) 272-3689.
/Gregory J Toatley Jr/
_______________________
Gregory Toatley
Acting Group Director
Technology Center 2800
Optics

GT:tp/sh